Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and therefore claims 2-6and 8-10) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, “residuum cover liner” is not an art recognized term.  The term should be “residuum liner” or just “liner”.  When the term cover is interested it raises questions to whether the claimed device is a cover or a liner.

Claim Objections
Claim 8 is objected to because of the following informalities:  "the plurality of magnetic sensors is adjustably coupled" should be "the plurality of magnetic sensors are adjustably coupled" for proper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath (GB002302949A).

In regard to claim 1, Heath teaches a monitoring system for amputees having a prosthesis having a socket 30 (pg 5, paragraph 5; pg 11 paragraph 1; monitors limb/muscle position), comprising: 
a residuum cover liner (pg 11, paragraph 1: cotton or silicon rubber sock over a residual limb; pg 9: for simplicity only the socket portion of the prosthesis is shown); 
and a plurality (defined as two or more) of magnetic sensors (Pg 11, paragraph 1: hall effect devices 2; the number of transducers may be increased as required) in the socket (pg 11, paragraph 1: may be secured to a prosthesis; fig 5),
wherein the at least one magnet 4 is movable toward and away from at least one of the magnetic sensors 2, such that a central axis of the at least one magnet moves closer to and further away from a central axis of at least one of the magnetic sensors. (moves closer to or farther away from a central axis extending from the medial to the lateral side of the device; page 7, last paragraph: magnet may be moved directly or indirectly via the compressible material)  
The examiner suggests defining which central axis is being claimed.
While the embodiment of Heath in figure 5 shows the magnet affixed by the socket 30, Heath further teaches that a residuum cover (silicone socket) can attach the magnet (page 11, paragraph 1) in a different embodiment.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the residuum cover in addition to the socket to secure the magnet and transducer because it assists in detecting muscle movements by being held tightly against the skin (page 8, paragraph 3).
In regard to claim 2, Heath discloses the monitoring system of claim 1, and further discloses a measurement block 1 housing the plurality (two or more) of magnetic sensors (hall effect devices 2; pg 11, last paragraph: number of transducers may be increased) (fig 5).
In regard to claim 3, Health meets the claim limitations as discussed in the rejection of claim 2, and further teaches the measurement block 1 further comprising a plurality (defined as two or more) of amplifiers (see amplifiers, fig 8; pg 11, paragraph 2).
In regard to claim 4, Heath meets the claim limitations as discussed in the rejection of claim 3, and further teaches the measurement block 1 is attached to an external surface 30 of the prosthesis (fig 5).
In regard to claim 6, Health discloses the monitoring system of claim 1, and further discloses a data acquisition board (microprocessor, fig 8-9) in communication with the plurality of magnetic sensors (fig 8-9, input transducers; pg 11, paragraphs 2-3).
In regard to claim 7, Heath discloses a method of monitoring motion of a residuum in a prosthesis (pg 5, paragraph 5; pg 11 paragraph 1; monitors limb/muscle position)
 where the residuum is covered by a liner (pg 11 paragraph 1: cotton or silicon rubber sock; pg 9: for simplicity only the socket portion of the prosthesis is shown);
and the prosthesis includes a plurality (defined as two or more) of magnetic sensors (pg 11, paragraph 1: one or more hall-effect devices are provided in the housing 41; one of the housing may be secured to a prosthesis; pg 11 last paragraph: the transducers may be increased), the method comprising: 
identifying a location of the magnet in electromagnetically measurable proximity to at least one of the magnetic sensors (col 11, paragraph 1); 
and identifying displacement of the magnet from the at least one magnetic sensor (Col 11, paragraph 1: measure the relative angular position of the magnet; rotation of a forearm may be measured),
wherein the magnet 4 is movable toward and away from at least one of the magnetic sensors 2, such that a central axis of the at least one magnet moves closer to and further away from a central axis of at least one of the magnetic sensors.  (moves closer to or farther away from a central axis extending from the medial to the lateral side of the device; page 7, last paragraph: magnet may be moved directly or indirectly via the compressible material)  Please note, the applicant has not defined which central axis of the sensor is being referred to.  The magnet moves toward and away from a central axis extending horizontally through the device.
While the embodiment of Heath in figure 5 shows the magnet affixed by the socket 30, Heath further teaches that a residuum cover (silicone sock) can attach the magnet (page 11, paragraph 1) in a different embodiment.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the residuum cover in addition to the socket to secure the magnet and transducer because it assists in detecting muscle movements by being held tightly against the skin (page 8, paragraph 3).
In regard to claim 8, Heath meets the claim limitations as discussed in the rejection of claim 1, and further teaches the plurality (two or more) of magnetic sensors 4 are adjustably coupled to the socket 30.  As discussed above, Heath teaches the sensors are coupled to a silicone sock or residuum cover (page 11, paragraph 1).  A silicone sock or residuum cover is removable from the socket (just as a sock for your foot is removable from a shoe) and accordingly, the sensors coupled via the liner must necessarily be removable from the socket.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath (GB002302949A) in view of Disilvestro (2008/0114270A1).

In regard to claim 5, Heath meets the claim limitations as discussed in the rejection of claim 1, but does not teach the magnetic sensors are AMR sensors. 
Disilvestro teaches the use of the plurality of magnetic sensors comprises multiple anisotropic magnetoresistive (AMR) sensors [0031]. 
It would have been obvious to one of ordinary skill in the art of magnetic sensors to use the AMR sensors of Disilvestro in place of the Hall effect devices of Heath through functional substitution since both types of magnetic sensors measure displacement in medical and rehabilitation applications.  MPEP 2144.06II

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 would be objected to as being dependent upon a rejected base claim if the 112b rejections were corrected without significantly changing the claim scope.
The closest prior art Kuiken (7922773B1) teaches the magnet is affixed to the bone instead of to the residuum cover liner.

Response to Arguments
In regard to the 112b rejection of claims 1 and 7, the amendment has overcome the original rejections of claims 1 and 7.  However, issues remain as noted above.
	In regard to the 102(a)(2) rejection of claims 1-3 and 6-7 as anticipated by Heath (GB002302949A), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claim 4 as unpatentable over Heath the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claim 4 as unpatentable over Heath in view of Disilvestro (2008/0114270A1) the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        67